internal_revenue_service national_office technical_advice_memorandum date number release date index uil no 263a case mis no tam-100743-00 cc psi b5 chief examination_division taxpayer’s name taxpayer’s address taxpayer’s identification no tax_year involved date of conference legend taxpayer project city agency state a state b gen partner a gen partner b gen partner c ltd partner a ltd partner b contractor a contractor b bank tam-100743-00 lender statute a b c d e f g h i j k l issue what costs incurred in the construction of a low-income_housing building are included in eligible_basis under sec_42 of the internal_revenue_code specifically are local impact fees certain land preparation costs construction loan costs and certain contractor fees incurred by the taxpayer in constructing the project included in eligible_basis under sec_42 conclusions eligible_basis a cost incurred in the construction of a low-income_housing building is includable in eligible_basis under sec_42 if the cost is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or tam-100743-00 included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building local impact fees local impact fees incurred by the taxpayer to develop the project constitute intangible_property to the taxpayer the local impact fees incurred by the taxpayer to develop the property do not constitute depreciable_property to the taxpayer because the fees are intangible_property that do not have determinable useful lives accordingly the fees are not includable in the project’s eligible_basis under sec_42 land preparation costs for the cost of a land preparation to be includable in the project’s eligible_basis under sec_42 the cost must be for property of a character subject_to the allowance for depreciation under sec_168 the cost of a land preparation is a depreciable_property if the land preparation is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset whether the land preparation will be retired abandoned or replaced contemporaneously with the depreciable asset is a question of fact if it is determined upon further factual development that a land preparation cost is depreciable such cost may be included in eligible_basis if it is also determined as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential rental units in the building construction loan costs the taxpayer’s third-party costs and fees incurred in obtaining a construction loan are capitalized and amortized over the life of the loan the taxpayer’s construction loan intangible is not subject_to sec_168 and therefore not includable in the project’s eligible_basis sec_263a requires the amortization deductions relating to the construction loan intangible be capitalized to the produced property during the construction_period the deductions must be reasonably allocated to all property produced to the extent the amortization deductions are allocable under sec_263a to the adjusted bases of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential units in the building the amortization deductions are includable in the project’s eligible_basis under sec_42 this test does not exclude the application of other requirements that affect eligible_basis under sec_42 for example the cost for constructing a parking area would qualify under this test however this cost would not be permitted in eligible_basis if a separate fee were charged for use of the area h_r conf_rep no 99th cong 2d sess ii-90 vol c b tam-100743-00 contractor fees on its face contractor fees satisfy the test for eligible_basis under sec_42 however the revenue_agent challenges whether contractor a can substantiate performance of the services underlying the fees further the revenue_agent challenges whether contractor a was entitled to the fees because contractor a is not a general contractor under statute these questions of material fact must be resolved at the examination level before technical_advice can be rendered facts the taxpayer is a state a limited_partnership that was formed on a the general_partner of the taxpayer is gen partner a a state a limited_partnership with a b percent interest the limited partners of the taxpayer are ltd partner a and ltd partner b state b corporations with a combined interest of c percent gen partner b a state b corporation is the general_partner of gen partner a the taxpayer was formed for the sole purpose of constructing owning and operating the project a low-income_housing project located in city the project consists of d buildings containing e units in f the taxpayer received a carryover allocation from the agency in the amount of dollar_figureg in low-income_housing tax_credits under sec_42 in h the taxpayer received a second carryover allocation from the agency in the amount of dollar_figurei in low-income_housing tax_credits the taxpayer entered into a contract for construction of the project with contractor a gen partner c a state a corporation is the general_partner of contractor a contractor a entered into a contract with contractor b for the actual construction of the project in the present case the taxpayer’s costs at issue include local impact fees certain land preparation costs construction loan costs and certain contractor fees law and analysis eligible_basis sec_42 provides that the amount of the low-income_housing tax_credit determined for any_tax year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each low-income building sec_42 defines the qualified_basis of any qualified_low-income_building for any_tax year as an amount equal to the applicable_fraction determined as of the close of the tax_year of the eligible_basis of the building determined under the facts relevant to these issues are subject_to disagreement between the taxpayer and the district director’s office pursuant to dollar_figure of revproc_2000_1 i r b the national_office if it chooses to issue technical_advice will base that advice on the facts provided by the district_office tam-100743-00 sec_42 sec_42 provides that the term qualified_low-income_building means in part any building to which the amendments made by section a of the tax_reform_act_of_1986 apply the act section a of the act modified property subject_to the accelerated_cost_recovery_system acrs under sec_168 for property placed_in_service after date except for property covered by transition_rules sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first tax_year of the credit_period sec_42 provides that except as provided in sec_42 the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property sec_42 provides that the adjusted_basis of any building includes the adjusted_basis of property of a character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential rental units in the building the legislative_history of sec_42 states that residential_rental_property for purposes of the low-income_housing_credit has the same meaning as residential_rental_property within sec_103 the legislative_history of sec_42 further states that residential_rental_property thus includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project h_r conf_rep no 99th cong 2d sess ii-89 vol c b under sec_1_103-8 of the income_tax regulations facilities that are functionally related and subordinate to residential rental units are considered residential_rental_property sec_1_103-8 provides that facilities that are functionally related and subordinate to residential rental units include facilities for use by the tenants such as swimming pools and similar recreational facilities parking areas and other facilities reasonably required for the project the examples given by sec_1_103-8 of facilities reasonably required for a project specifically include units for resident managers or maintenance personnel based on the above a cost is incurred in the construction of a low-income_housing building under sec_42 if it is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building the taxpayer contends that each state housing_credit_agency determines what costs are includable in eligible_basis when determining the financial feasibility of a project under sec_42 consequently the taxpayer concludes that once the agency has verified and accepted the taxpayer’s costs the service is bound by the tam-100743-00 agency’s determination we disagree sec_42 provides in part that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary for the financial feasibility of the project and its viability as a qualified_low-income_housing_project through the credit_period a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to administer the low-income_housing tax_credit and its various provisions the taxpayer also cites notice_88_116 1988_2_cb_449 as authority for its position that all construction costs are costs includable in eligible_basis the taxpayer’s interpretation of notice_88_116 is misplaced notice_88_116 in part provides guidance on what costs will be considered construction reconstruction or rehabilitation costs for the limited purpose of qualifying certain buildings for post-1989 credits after the then sec_42 statutory sunset of a state’s authority to allocate post-1989 credit for this limited purpose the notice provides that certain costs would satisfy the definition of construction reconstruction or rehabilitation costs- but only if these costs are included in the eligible_basis of the building in other words under the notice a condition to qualifying a new_building for post-1989 credit was that construction costs must also be included in eligible_basis the notice does not define what costs are included in eligible_basis nor as the taxpayer proposes does it stand for the proposition that all construction-related costs are included in eligible_basis local impact fees the taxpayer was required to pay local impact fees assessed by the county for site development the fees are one-time costs on a piece of property that are assessed when new_construction takes place the rates are set by the county and are based on the type and size of the development once construction begins the fees are not transferable and remain with the plot of land if a building is razed and a larger structure is built additional fees may be assessed above the original charge however if a smaller structure is built no refund is given the taxpayer incurred local impact fees for a variety of items including water capital wastewater capital roads educational facilities law enforcement and fire rescue facilities the water capital fee is used for the construction and acquisition of additions and extensions of the water system and all components thereof in order to provide additional water service capacity to those customers who make new connections to the water system the wastewater capital fee is used for the construction and acquisition of additions and extensions to the county wastewater system and all components thereof in order to provide additional wastewater service capacity to those new customers who connect to the wastewater system the road fee is used for capacity-expanding improvements to the county’s major road network tam-100743-00 system the educational facilities fee is used for the construction of permanent schools modular schools portable classrooms ancillary facilities and transportation purchase of school buses the law enforcement fee is used for the cost of buildings to house law enforcement functions as well as capital costs items costing more than dollar_figure the fire rescue fee is used for the cost of fire stations other facilities and equipment all of the items underlying the various impact fees will be maintained and replaced when necessary by the local governmental entity the threshold issue is whether the local impact fees incurred by the taxpayer to develop the property constitute tangible or intangible_property to the taxpayer sec_167 of the internal_revenue_code provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer or of property_held_for_the_production_of_income sec_1_167_a_-2 of the income_tax regulations provides that the depreciation allowance in the case of tangible_property applies only to that part of the property which is subject_to wear_and_tear to decay or decline from natural causes to exhaustion and to obsolescence the allowance does not apply to land apart from the improvements of physical development added to it sec_1_167_a_-3 of the regulations provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period such an intangible asset may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life revrul_68_607 1968_2_cb_115 involves a developer who incurred costs for improvements made on a state-owned highway right-of-way to provide ingress and egress to a shopping center developed on leased land after construction of the improvements the developer formally transferred ownership of them to the state the improvements will be maintained and replaced when necessary by the state the ruling held that the taxpayer acquired no tangible_property interest in the improvements to the state-owned highway right-of-way rather it acquired a long-term direct business advantage an intangible asset the ruling further held that the period of economic usefulness to the taxpayer is limited in duration to the lease_term of years the ruling provided that if the taxpayer had owned the land on which the shopping center was constructed the useful_life of the business advantage would not be limited since not only the maintenance of the improvements but also their replacement when necessary will be provided by the state thus the improvements would indefinitely benefit such land in order to have a depreciable_interest in a tangible asset several factors are tam-100743-00 considered including whether the taxpayer has a proprietary interest in the asset whether the taxpayer uses the asset directly in the taxpayer’s business and whether the taxpayer will maintain and replace the asset as necessary the third factor is the critical one according to the facts underlying revrul_68_607 the taxpayer had no proprietary interest in the assets and the state assumed liability for both the maintenance and replacement of the assets the taxpayer therefore gave up all connection with the tangible elements of the improvements all the taxpayer retained was the benefit of improved access to its shopping center this benefit has no relationship to the life of any tangible asset and is not treated as a tangible asset of the taxpayer see also 70_tc_916 nonacq on other grounds 1979_2_cb_2 in which the court ruled that a sewer tap fee required by a city ordinance to be payed by the taxpayer conferred an intangible right to the taxpayer in 51_f2d_644 8th cir cert_denied 284_us_664 the taxpayer was required by special_assessments to make expenditures on account of paving curbing and sidewalk improvements abutting the taxpayer’s property the court noted that the taxpayer needs to have some sort of proprietary interest in the property which has depreciated to incur a loss due to the depreciation the increase in value which the taxpayer has received from the improvements does not diminish by reason of its exhaustion wear_and_tear but by reason of the exhaustion wear_and_tear of property in which the taxpayer has no special pecuniary interest and on account of whose exhaustion wear_and_tear the taxpayer is entitled to no deduction the court found that the improvements benefit the taxpayer’s business but they are not in the business and are not a part of it even if the owner may have constructed them although the improvements incidentally benefit the taxpayer they primarily are used in the business and for the service of the public in 29_tc_1205 the taxpayer constructed sidewalks curbs paved streets sewers and water mains concurrently with the construction of housing units upon completion of the improvements the local_government took over all the functions of maintenance of these facilities and they became part of the street systems for public use and convenience the court noted that since the improvements were public property the taxpayer does not have a pecuniary interest in the property the fact that the taxpayer owned all of the adjoining properties is without controlling significance in view of the fact that the improvements are used primarily in the public business see also 148_fsupp_938 s d calif in the present case the taxpayer is required to pay local impact fees for a variety of items including water capital wastewater capital roads educational facilities law enforcement and fire rescue facilities the taxpayer does not own any of the assets purchased by the fees and has no proprietary interest in those assets the local_government entity is responsible for both the maintenance and replacement of the assets purchased with the fees the taxpayer merely ends up with a capital_expenditure resulting in a benefit to the taxpayer’s business this benefit has no relationship to the life of any tangible asset and constitutes an intangible asset tam-100743-00 the second issue is whether the intangible asset acquired by the taxpayer through payment of the local impact fees constitutes depreciable_property to the taxpayer under sec_1_167_a_-3 an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life similar to the ruling in revrul_68_607 the taxpayer acquired a business advantage an intangible asset the useful_life of which is not limited since not only the maintenance of the assets purchased with the local impact fees but also their replacement when necessary will be provided by the local_government entity thus the improvements have an unlimited useful_life and are therefore not depreciable in revrul_73_188 1973_1_cb_62 a city made assessments against business property owners for their share of the expense of converting a downtown city street into an enclosed pedestrian mall title to the mall remained with the city but the assessed landowners maintained the mall and paid the costs of heating and air conditioning it the mall was expected to provide the affected landowners with a business advantage for a period of ten years it was held that the assessments incurred by the property owners were capital expenditures that may be depreciated over the ten-year period in which the mall is expected to provide a business advantage according to revrul_73_188 the assessment constitutes a capital_expenditure in acquisition of an intangible asset in the form of an economic benefit that may be recovered through depreciation ratably over the period the economic benefit is expected to exist if the payment of a tax assessed against local benefits produces or improves an asset that is used_in_the_trade_or_business or for the production_of_income and that has a determinable useful_life such asset is subject_to depreciation under sec_167 the differences between revrul_73_188 and the present case are who is responsible for maintenance and whether the intangible asset has a determinable useful_life in revrul_73_188 the economic benefit of the pedestrian mall had a useful_life of ten years whereas in the present case the economic benefit of the local impact fees have an unlimited useful_life and are therefore not depreciable under sec_167 see sec_1_167_a_-3 in 70_tc_916 nonacq 1979_2_cb_2 a city ordinance required the taxpayer to connect properties to the city’s sewer system as a condition to continued use of the properties the taxpayer was also required to pay an initial tap fee to the city which gave the taxpayer the indefinite right to use the sewer system subject also to a monthly charge the purpose of the tap fee was to pay the cost of expanding the sewage treatment plant the court held that the sewer tap fee is a capital_expenditure amortizable over the life of the sewer system because the benefits use of the new plant obtained by payment of the sewer tap fee have a life coextensive with the life of the sewer system tam-100743-00 the service disagreed with the court’s decision in noble that the sewer tap fee has a determinable useful_life with regard to the taxpayer and nonacquiesced 1979_2_cb_2 it is the service’s position that the critical factor is that the city assumed liability for both the maintenance and replacement of the assets acquired with the fees and as a result the taxpayer has a long-term business benefit that is not limited in duration and bears no relationship to the useful_life of any tangible asset in the present case the county assumes liability for both the maintenance and replacement of the assets acquired with the impact fees the taxpayer has obtained an intangible business benefit that bears no relationship to the useful_life of any tangible asset and therefore this intangible asset has an indeterminate useful_life further the taxpayer has not provided any evidence supporting the useful_life of the intangible asset thus the taxpayer has acquired an intangible asset with an indeterminable useful_life the cost of which is not depreciable under sec_167 the taxpayer cites 705_fsupp_1531 s d fl in support of its position in that case the issue was whether various impact fees that were required by the county for the approval and recordation of plats are deductible as ordinary and necessary business_expenses or whether they must be capitalized the court noted that without the plat approvals the site could not have been developed therefore the court concluded that each of the impact fees increased the value of the site and secured a benefit which lasted beyond the taxable_year in which they were incurred it held that the impact fees must be capitalized as a development cost and deducted pro_rata as each house is sold the court never specifically addressed whether the impact fees constituted depreciable_property it merely concluded that the impact fees are recovered by the developer upon the sale of the property thus oriole homes is inapplicable to the present issue accordingly the asset acquired by the taxpayer through payment of the local impact fees constitutes nondepreciable intangible_property and therefore is not includable in the project’s eligible_basis under sec_42 land preparation costs the taxpayer incurred a variety of land preparation costs when constructing the project that the taxpayer included in the eligible_basis of the project’s buildings under sec_42 these costs included the following land surveys boundary topographic mortgage tree architectural gopher tortoise and alta the taxpayer also incurred costs for the following environmental surveys percolation tests soil borings geotechnical investigations contamination studies suitability study wetland reviews mapping of wetland inspection of wetland wetland characterization and groundwater investigation additionally the taxpayer incurred costs for soil and erosion control earthwork and sitework clearing and grubbing fill dirt and landscaping the following is a general discussion of when land preparation costs are depreciable and consequently may qualify for inclusion in eligible_basis whether the taxpayer’s specific costs are includable in eligible_basis will depend upon further factual tam-100743-00 development by the revenue_agent sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business of the taxpayer or of property_held_for_the_production_of_income sec_1_167_a_-2 provides that the depreciation allowance in the case of tangible_property applies only to that part of the property which is subject_to wear_and_tear to decay or decline from natural causes to exhaustion and to obsolescence the allowance does not apply to land apart from the improvements of physical development added to it generally the depreciation deduction provided by sec_167 for tangible_property is determined under sec_168 by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention in the case of residential_rental_property the applicable_depreciation_method is the straight_line method sec_168 the applicable_recovery_period i sec_27 years sec_168 and the applicable convention is the mid-month_convention sec_168 land improvements whether sec_1245 property or sec_1250 property are included in asset class land improvements of revproc_87_56 1987_2_cb_674 and have a class_life of years for the general depreciation system thus for land improvements the applicable_depreciation_method is the percent declining balance method sec_168 the applicable_recovery_period i sec_15 years sec_168 and the applicable convention is the half-year_convention sec_168 the grading of land involves moving soil for the purpose of changing the ground surface it produces a more level surface and generally provides an improvement that adds value to the land revrul_65_265 1965_2_cb_52 clarified by revrul_68_193 1968_1_cb_79 held that such expenditures are inextricably associated with the land and therefore fall within the rule that land is a nondepreciable asset revrul_65_265 further held that excavating grading and removal costs directly associated with the construction of buildings and paved roadways are not inextricably associated with the land and should be included in the depreciable basis of the buildings and roadways accordingly the costs attributable to the general grading of the land not done to provide a proper setting for a building or a paved roadway become a part of the cost_basis of the land and therefore are not subject_to a depreciation allowance see 29_tc_1205 acq 1958_2_cb_4 as such the costs are not includable in eligible_basis under sec_42 revrul_74_265 1974_1_cb_56 involves the issue of whether landscaping for an apartment complex is depreciable_property the area surrounding the apartment complex was landscaped according to an architect’s plan to conform it to the general design of the apartment complex the expenditures_for landscaping included the cost of top soil seeding clearing and grading and planting of perennial shrubbery and tam-100743-00 ornamental trees around the perimeter of the tract of land and also immediately adjacent to the buildings the replacement of these apartment buildings will destroy the immediately adjacent landscaping consisting of perennial shrubbery and ornamental trees this revenue_ruling held that land preparation costs may be subject_to a depreciation allowance if such costs are so closely associated with a depreciable asset so that it is possible to establish a determinable period over which the preparation will be useful in a particular trade_or_business a useful_life for land preparation is established if it will be replaced contemporaneously with the related depreciable asset whether land preparation will be replaced contemporaneously with the related depreciable asset is necessarily a question of fact but if the replacement of the depreciable asset will require the physical destruction of the land preparation this test will be considered satisfied accordingly landscaping consisting of the perennial shrubbery and ornamental trees immediately adjacent to the apartment buildings is depreciable_property because the replacement of the buildings will destroy the landscaping however the balance of the landscaping including the necessary clearing and general grading top soil seeding finish grading and planting of perennial shrubbery and ornamental trees around the perimeter of the tract of land is general land improvements that will be unaffected by the replacement of the apartment buildings and therefore will not be replaced contemporaneously therewith accordingly these types of property are not depreciable_property but rather are considered inextricably associated with the land and as such are not includable in eligible_basis under sec_42 revrul_80_93 1980_1_cb_50 involves the issue of whether a taxpayer is allowed to take a depreciation deduction for costs incurred in the construction of electrical and natural_gas distribution systems and for land preparation costs incurred in connection with the development of a mobile home park regarding the distribution systems the taxpayer made expenditures_for the distribution systems but the utility company retained full ownership of them and would repair and replace the systems as necessary the taxpayer also incurred costs for the clearing grubbing cutting filling and rough grading necessary to bring the land to a suitable grade in addition the land preparation costs incurred in the digging and the rough and finish grading necessary to construct certain depreciable assets will not be repeated when the depreciable assets are replaced however the excavation and backfilling required for the construction of the laundry facilities and the storm sewer system are so closely associated with those depreciable assets that replacement of the depreciable assets will require the physical destruction of that land preparation this revenue_ruling held that the land preparation costs clearing grubbing cutting filling rough and finish grading and digging that are unaffected by replacement of the components of the mobile home park and will not be replaced contemporaneously therewith are nonrecurring general land improvement costs and tam-100743-00 therefore are considered to be inextricably associated with the land and are added to the taxpayer’s cost_basis in the land these land preparation costs are not depreciable and therefore not includable in eligible_basis under sec_42 however the land preparation costs that are so closely associated with depreciable assets laundry facilities and storm sewer system such that the land preparation will be retired abandoned or replaced contemporaneously with those depreciable assets are capitalized and depreciated over the estimated useful lives of the assets with which they are associated the amounts paid to the utility for the electrical and natural_gas distribution systems are nonrecurring costs for betterments that increase the value of the land and are includable in the taxpayer’s cost_basis of the land these costs likewise are not depreciable and not includable in eligible_basis under sec_42 in eastwood mall inc v u s ustc big_number n d ohio aff’d by unpublished disposition 59_f3d_170 6th cir the issue before the court was whether the taxpayer a developer should depreciate the cost of reshaping land as part of the cost of a building the court stated that costs for land preparation may or may not be depreciable depending on whether the costs incurred are inextricably associated with the land nondepreciable or with the buildings constructed thereon depreciable it further asserted that the key test for determining whether land preparation costs are associated with nondepreciable land or the depreciable building thereon is whether these costs will be reincurred if the building were replaced or rebuilt land preparation costs for improvements that will continue to be useful when the existing_building is replaced or rebuilt are considered inextricably associated with the land and therefore are to be added to the taxpayer’s cost_basis in the land and are not depreciable on the other hand land preparation costs for improvements that are so closely associated with a particular building that they necessarily will be retired abandoned or replaced contemporaneously with the building are considered associated with the building and therefore are added to the taxpayer’s cost_basis in the building and are depreciable the cost of a land preparation inextricably associated with the land is added to a taxpayer’s cost_basis in the land and is not depreciable_property see revrul_65_265 algernon blair eastwood mall land preparation costs that are nonrecurring or that will continue to be useful when the related depreciable asset is replaced or rebuilt are considered to be inextricably associated with the land see revrul_80_93 eastwood mall however the cost of a land preparation inextricably associated with a particular depreciable asset for example an apartment building is added to a taxpayer’s cost_basis in that depreciable asset and is depreciable_property the cost of a land preparation that is so closely associated with a particular depreciable asset that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset is considered inextricably associated with the depreciable asset see revrul_74_265 revrul_80_93 eastwood mall in applying this standard the issue of whether a land preparation will be retired abandoned or replaced contemporaneously with a particular depreciable asset is a question of fact tam-100743-00 in the present case further factual development is needed to determine whether each land preparation cost at issue is so closely associated with a particular depreciable asset for example building that the land preparation will be retired abandoned or replaced contemporaneously with that depreciable asset this test is satisfied if it is reasonable to assume the replacement of the depreciable asset will require the actual physical destruction of the land preparation see revrul_74_265 it is irrelevant that a state housing_credit_agency may require a taxpayer to incur a particular land preparation cost for example the planting of trees on the perimeter of the tract of land similarly it is irrelevant that an ordinance may require a taxpayer to incur a particular land preparation cost for example tree preservation or endangered species survey under these guidelines the costs of clearing grubbing and general grading to prepare a site suitable for any type of structure are inextricably associated with the land and are added to the cost of land and therefore are not depreciable similarly costs incurred for fill dirt that is used to raise the level of the site are considered to be inextricably associated with the land and therefore are not depreciable therefore the costs are not includable in eligible_basis under sec_42 however earth-moving costs incurred for digging spaces and trenches for a building’s foundation and utilities generally are considered to be inextricably associated with the building and are added to the cost of the building and therefore are depreciable similarly costs incurred for fill dirt that is used to set the foundation of a depreciable asset generally are considered to be inextricably associated with the related depreciable asset and therefore are depreciable land and environmental surveys are generally conducted over the entire property of the development not just where the buildings and improvements will specifically be placed some surveys such as boundary or mortgage surveys help to define the property whereas other surveys such as percolation tests and contamination studies are used to determine if the improvements can properly be built on the site costs incurred for the former type of survey are clearly related to the land itself and are inextricably associated thereto and therefore are not depreciable and not includable in eligible_basis under sec_42 the latter type of survey is performed on the land to determine its suitability for supporting the improvements to be constructed thereon if this type of survey will not necessarily need to be redone contemporaneously when the depreciable improvement is replaced the costs incurred for the survey are inextricably associated with the land and therefore are not depreciable and not includable in eligible_basis under sec_42 a survey is considered to be redone contemporaneously with the replacement of the depreciable improvement if the physical replacement of the depreciable improvement mandates a reperformance of the survey although an ordinance may require reperformance of the survey such requirement is irrelevant as to whether the physical replacement of a depreciable improvement necessarily mandates a reperformance of the survey if a cost of land preparation is associated with both nondepreciable_property for example land and depreciable_property for example building the cost should be tam-100743-00 allocated among the nondepreciable_property and depreciable_property using any reasonable method for example if staking costs are incurred to demarcate a variety of items related to the development of the project and such items may be depreciable improvements for example sidewalks and nondepreciable improvements for example landscaping not immediately adjacent to a building the staking costs should be allocated among the depreciable and nondepreciable assets similarly if engineering services are performed partly for nondepreciable assets and partly for depreciable assets the cost of such services should be allocated among the nondepreciable and depreciable assets the taxpayer’s main argument as to why the land preparation costs should be depreciable_property is that without construction of the buildings and other infrastructure for the project none of these expenses would have been incurred however the court in eastwood mall specifically denounced this argument as being incorrect the court noted that in almost every instance some costs-whether it be the cost of moving a single tree or the larger costs of raising a site-will be incurred in preparing the land for the construction of the building the court further noted that under the taxpayer’s argument all costs incurred in preparing a site are depreciable and that the only situation where land preparation costs would not be depreciable is where nothing is constructed on the land the court stated that t his interpretation is illogical and contrary to the law eastwood mall at para juxtaposing the taxpayer’s main argument with the argument made by the taxpayer in eastwood mall the arguments are the same thus the taxpayer’s main argument is without merit the taxpayer further asserts that some of the land preparation costs may need to be redone if the building was replaced due to possible changes in applicable ordinances the court in eastwood mall stated that land preparation costs for improvements that are so closely associated with a particular building that they necessarily will be retired abandoned or replaced contemporaneously with the building are considered associated with the building eastwood mall at para see also revrul_74_265 and revrul_80_93 the taxpayer’s argument however does not satisfy the test that the costs necessarily will be replaced contemporaneously with the building the fact that an ordinance may require a taxpayer to incur a particular land preparation cost does not mean that it thereby is considered to be inextricably associated with a building based upon the above once a land preparation cost is determined to be depreciable that cost may be included in eligible_basis to the extent it is treated as part of the adjusted_basis of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential rental units in the building construction loan costs the taxpayer incurred two separate and distinct loans in connection with the tam-100743-00 project the first loan was a construction loan which was closed with bank on j the costs associated with the loan include closing costs service charges professional fees title costs loan origination interest rate lock-in commitment mortgage taxes documentary stamps title insurance and endorsement costs the proceeds of the loan were used for the construction of the project the taxpayer included the costs in the project’s eligible_basis under sec_42 the second loan occurred in k with lender this permanent financing occurred after the completion of the project none of the costs associated with the permanent loan were included in the project’s eligible_basis under sec_42 costs incurred in obtaining a loan are capitalized and amortized over the life of the loan see 57_tc_781 acq on this issue 1974_2_cb_2 see also revrul_70_360 1970_2_cb_103 revrul_75_172 1975_1_cb_145 and revrul_81_160 1981_1_cb_312 accordingly the taxpayer’s third- party costs and fees incurred in obtaining a construction loan for the project are not capitalized to depreciable_property but are treated as an amortizable sec_167 intangible only property subject_to sec_168 is included in eligible_basis under sec_42 however to the extent some of the amortization deductions relating to the construction loan are capitalized under sec_263a to the produced property and the produced property is subject_to sec_168 some of the amortization deductions indirectly may qualify for inclusion in the project’s eligible_basis sec_263a generally requires direct costs and an allocable portion of indirect_costs of real or tangible_personal_property produced by a taxpayer to be capitalized to the property produced costs subject_to sec_263a capitalization are discussed in sec_1_263a-1 in sec_1_263a-1 indirect_costs are defined as all costs that are not direct costs in the case of produced property all such costs must be capitalized under sec_263a if the costs are properly allocable to the produced property costs are properly allocable when the costs directly benefit or are incurred by reason of the performance of production activities a nonexclusive list of indirect_costs to be capitalized is provided in sec_1_263a-1 and included in this list are depreciation amortization and cost_recovery allowances on equipment and facilities sec_1_263a-1 in addition to the two loans the revenue agent’s submission mentions a bridge loan in connection with the project however because the technical_advice request does not provide sufficient factual development for this loan we are limiting our review to the two loans as described above tam-100743-00 sec_1_263a-1 discusses various cost allocation_methods that can be used to allocate direct and indirect_costs to produced property for example a taxpayer can use the specific_identification_method sec_1_263a-1 the burden rate and standard cost methods sec_1_263a-1 and ii and any other reasonable method sec_1_263a-1 whichever method is used to allocate costs to the produced property the method selected must satisfy the requirements of sec_1_263a-1 sec_263a defines produce as including constructing building installing manufacturing developing or improving see also sec_1_263a-2 the taxpayer is producing real_property within the meaning of sec_263a the taxpayer owns the underlying land and constructs on the land the housing areas as well as common areas further the taxpayer improves the land by installing items such as sidewalks and curbs and by landscaping the taxpayer’s intangible asset consists of third-party costs and fees incurred in obtaining a loan that was used to fund construction activities these costs would not have been incurred by the taxpayer but for its housing construction activities thus the costs were incurred by reason of the production of property and are properly allocable to the property as indirect_costs sec_263a requires that the costs that are capitalized be reasonably allocated to the property produced sec_1_263a-1 describes when an allocation method will be judged reasonable the taxpayer has capitalized all of its costs to the buildings in the project it constructed and has failed to allocate any of these costs to the other_property it was producing whether the taxpayer’s method is reasonable depends on the taxpayer's facts and circumstances and thus this decision is best left for the revenue_agent however the costs for obtaining a construction loan relate to the land acquired as well as the land improvements in addition to the buildings further the property being produced includes land land improvements and the buildings thus a reasonable allocation method would allocate the amortization deductions among all of the produced property using some reasonable basis to the extent the amortization deductions are allocable under sec_263a to the adjusted bases of sec_168 property that qualifies as residential_rental_property under sec_103 or sec_168 property used in a common area or provided as a comparable amenity to all residential units in the building the amortization deductions are includable in the project’s eligible_basis under sec_42 contractor fees the taxpayer included dollar_figurel in the project’s eligible_basis under sec_42 for fees charged by contractor a for general requirements profit and overhead the revenue_agent asserts that these fees are excessive and unreasonable under sec_42 and are therefore not includable in the project’s eligible_basis under sec_42 sec_42 provides that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary tam-100743-00 for the financial feasibility of the project and its viability as a qualified_low-income_housing_project throughout the credit_period sec_42 provides that in making the determination under sec_42 the housing_credit_agency shall consider among other things the reasonableness of the developmental and operational costs of the project the taxpayer represents that the fees at issue have been received verified and accepted by the agency as eligible costs which meet the requirements of sec_42 the taxpayer therefore contends that the costs are properly includable in the project’s eligible_basis under sec_42 a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to administer the low-income_housing tax_credit and its various provisions on its face contractor fees satisfy the test for eligible_basis under sec_42 however the revenue_agent challenges whether contractor a can substantiate performance of the services underlying the fees further the revenue_agent challenges whether contractor a was entitled to the fees because contractor a is not a general contractor under statute these questions of material fact must be resolved at the examination level before technical_advice can be rendered caveats no opinion is expressed on whether the project otherwise qualifies for the low-income_housing tax_credit under sec_42 a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
